Citation Nr: 0813733	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  06-13 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a right 
tibia fracture, claimed as a right thigh and leg condition.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1979 to June 
1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied the benefit sought on appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's claimed right leg/thigh disability is not 
attributable to his active service.



CONCLUSION OF LAW

The criteria for service connection for a right leg/thigh 
disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in November 2004, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim for service connection, including what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now typically required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), was 
not provided.  The Board specifically finds, however, that 
the veteran is not prejudiced as he was given specific notice 
with respect to the elements of a basic service-connection 
claim and cannot be prejudiced by not receiving notice of 
downstream issues that are not reached by a denial of the 
underlying benefit.  As such, the Board finds that VA met its 
duty to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the November 2004 VCAA notice was given prior to 
the appealed AOJ decision, dated in March 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  The Board notes that the veteran was scheduled for a 
VA examination February 2006 and he did not appear.  The 
evidence of record does not show that the veteran requested 
that the examination be rescheduled, nor did he provide a 
reason for his failure to appear at the VA examination.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file.  Thus, the Board finds that 
VA has done everything reasonably possible to notify and 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.  

The veteran contends that his claimed right leg/thigh 
disability is attributable to service.  He specifically 
alleges that his right leg/thigh disability was caused by an 
in-service right knee injury, which occurred while playing 
football.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, such as arthritis of the leg or thigh, is deemed 
to be a chronic disease under 38 C.F.R. § 3.309(a) and, as 
such, service connection may be granted if the evidence 
shows that the disease manifest to a degree of ten percent 
or more within one year from the date of separation from 
service.  38 C.F.R. § 3.307.  

The veteran's enlistment examination, dated in February 1979, 
is devoid of any reference to a preexisting right leg 
disability.  The veteran's service medical records (SMRs) 
reflect treatment for a right knee injury.  

In August 1980, the veteran reported twisting his right knee 
while at a beach party.  He reported hearing his knee 
"pop."  The veteran was noted to have a ligament strain or 
medial meniscal involvement.  In a follow-up record, the 
veteran advised that he had difficulty moving, but no pain.  
Upon physical examination, the veteran's pain was located 
under the medial joint line and at the head of the fibula.  
The examining personnel questioned whether the veteran may 
have a problem with his ligaments or cartilage, but made no 
concrete diagnosis.  A cast was placed on his right leg.  At 
the end of August 1980, the veteran went to the orthopedic 
clinic and was noted to have a possible posterior cruciate 
tear.  

The veteran's June 1984 separation medical examination makes 
no notation of a residual disability due to the right knee 
injury, nor is there a right leg/thigh disability noted upon 
service discharge.  

In November 2004, the veteran underwent a VA examination for 
his claimed right leg/thigh disability.  The veteran reported 
that this disability was due to an injury while playing 
football in service.  The veteran advised that he experienced 
pain and stiffness and the symptoms constantly occur.  Noted 
also, was the veteran's 1994 surgery on his right hip.  The 
x-ray of the femur, tibia and fibula revealed old, healed 
fractures.  The examiner diagnosed the veteran as having 
residuals of a fracture of the tibia, fibula and femur with 
residual osteoarthritis of the hip, knee and ankle.  The 
examiner stated that the veteran's condition was reported by 
the veteran as being caused by his in-service injury.  No 
opinion as to the likelihood that the veteran's right 
leg/thigh disability was related to service was given.  

In February 2006, the veteran was sent notice to appear for a 
VA examination regarding his right knee and right leg/thigh 
disability.  He was provided with the time and location of 
the examination.  Pursuant to an invoice dated that same 
month, the veteran failed to appear at his scheduled 
examination.  There is no indication that he had tried to 
reschedule prior to the date of the examination, nor did the 
veteran provide a reason for failing to appear at the 
examination.  

There are no other treatment records associated with the 
veteran's claims file regarding the claimed disability.  

Given the evidence as outlined above, the Board finds that 
the veteran certainly injured his right knee during service, 
but there is no evidence of an injury to his right leg or 
thigh.  Further, there was no residual right leg disability 
noted upon discharge examination or for many years following 
his discharge from service.  The first post-service reference 
to the in-service injury was in November 2004 at his VA 
examination.  Although the veteran related a history of an 
in-service right knee injury, the medical evidence does not 
include an opinion that the complaints made over twenty years 
after service regarding his right leg and thigh were related 
to the in-service right knee injury.
The Court has determined that history which a veteran 
provides does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Thus, the notation of the veteran's in-service right knee 
injury in current medical records is not deemed to be 
evidence of a link between service and his claimed disability 
of the right leg and thigh.  The evidence clearly shows that 
the veteran injured his right knee during service, but he did 
not have complaints of right knee problems at discharge from 
service, nor was he noted to have a right leg/thigh 
disability during service or upon discharge.  There are no 
medical treatment records associated with the claims file 
reflecting treatment for a right leg/thigh condition-only a 
reference made in the November 2004 VA examination reflects a 
right leg/thigh condition.  The Board finds the preponderance 
of the evidence against the veteran's claim for service 
connection, and absent a competent medical opinion linking 
the veteran's current right leg/thigh disability to service, 
service connection must be denied.  

The Board notes that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  VA scheduled an examination for the veteran in 
February 2006 for the purpose of determining his current 
disability.  The veteran did not appear for the examination 
and he did not give any reason for not appearing.  
Accordingly, the record is limited to the evidence as 
outlined above.  Because there is no evidence of a right 
leg/thigh disability for over twenty years following service 
and no competent medical evidence to link the current 
disability to service, service connection for a right 
leg/thigh disability is denied.

The Board also finds that the veteran is not currently 
diagnosed as having arthritis of the right leg, nor was he 
diagnosed as such within a year of service discharge.  Thus, 
service connection is also denied on a presumptive basis.  


ORDER

Service connection for residuals of a right tibia fracture is 
denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


